MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant argues that the rule in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is violated by the imposition of punishment upon revocation of supervised release. Appellant contends such punishment exceeds the maximum authorized by his original conviction, and that because a judge makes findings based on the preponderance of evidence, as opposed to adjudication by a jury beyond a reasonable doubt, it violates Apprendi. This argument, however, is foreclosed by United States v. Huerta-Pi-mental, 445 F.3d 1220 (9th Cir.2006) (holding that “[bjecause release is imposed as part of the sentence authorized by the fact of conviction and requires no judicial fact-finding, it does not violate the Sixth Amendment principles recognized by Apprendi and Blakely ”).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.